Citation Nr: 0318408	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
special monthly pension based on the need for aid and 
attendance.


FINDINGS OF FACT

1.  The appellant has been assigned special monthly pension 
benefits based on being housebound.  He has been assigned the 
following ratings by the RO:  hypertensive heart disease, 
postoperative surgery, rated 100 percent disabling; old 
retinal detachment, with acquired aphakia, rated 60 percent 
disabling; status post subtotal gastrectomy, chronic 
pancreatitis, and diverticulosis, rated 20 percent disabling; 
status post cerebrovascular accident, mild, rated 10 percent 
disabling; and, peripheral vascular insufficiency, and benign 
prostatic hypertrophy, each rated noncompensabling disabling.

2.  The appellant's corrected vision has been reported to be 
20/300 right eye, and 20/100, left eye.  He ambulates with 
use of a cane for the blind, accompanies his wife on shopping 
trips, and is able to read with the aid of a magnifier.  All 
vision reported has been better than 5/200 bilaterally 
corrected.

3.  The appellant attends to personal hygiene, feeds himself, 
and is able to protect himself from harm.

4.  The competent evidence of record does not show that the 
appellant is so helpless as to need regular aid and 
attendance. 


CONCLUSION OF LAW

The requirements for entitlement to special monthly pension 
based on a need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351(c)(3), 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a March 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, including VA's duty to assist him with the 
development of his claim.  The letter informed the appellant 
of the criteria for eligibility for aid and attendance and 
the evidence necessary to meet the criteria..  As to who 
would obtain what evidence, the March 2001 letter informed 
the appellant that the RO would obtain on his behalf, any 
records he identified.  The letter also informed the 
appellant to send the RO any records in his possession.  The 
letter concluded by informing the appellant of the evidence 
already in the RO's possession.  Therefore, the Board finds 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained all 
identified treatment records and scheduled the appellant for 
necessary medical examinations.  All records generated by 
these efforts have been associated with the case file.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Further, in an 
April 2002 VA Form 21-4138, the appellant informed the RO he 
had no additional evidence to submit.  Therefore, the Board 
is also satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

The appellant applied for the special allowance due to the 
need for aid and attendance in September 2000.  He based his 
application on all of his disabilities.  In an April 2001 
rating decision, the RO denied the application.  The 
appellant submitted a timely notice of disagreement.

A June 2000 psychiatry note reflects that the appellant 
reported a history of depression and anxiety after heart 
surgery.  He was alert and active and coherent and active.  
He was prescribed medication and instructed to take them on 
an as-needed basis, and scheduled for supportive 
psychotherapy.

The appellant was admitted to a blind rehabilitation program 
(BRP) in September 2000.  An October 2000 treatment note 
reflects a functional low vision test report, which revealed 
that the appellant had no difficulty identifying primary 
colors, was able to work complex figures, could write checks 
at 12 inches, identify doors and halls at various distances, 
could see a wall clock at 15 feet, and identify paper 
currency and coins at 12 inches.  The appellant could see 
newspaper headlines at 16 inches and 1.25M print at 8 inches.  
The appellant could not read 1M print with bifocals but could 
read 1M print with a 4-power illuminated magnifier.  Another 
October 2000 treatment note of the BRP reflects that the 
appellant selected a 411 clip-on as his sun wear of choice, 
and he was issued an Able table and learned to use it 
effectively, as well as a 2.8-power telescope.  The entry 
reflects that the appellant did excellently in exteriors, and 
that he was reading the newspaper daily with the aid of the 
magnifier.  The primary reading difficulty he encountered was 
due to difficulty with his back.  The final October 2000 
treatment note reflects that the appellant was trained on and 
issued a 4-power hand held magnifier for short term reading, 
such as at the supermarket.  His score of 86 on the far 
outcome pre-test indicated no further need of testing.

An October 2000 psychiatry note reflects that, while an 
inpatient for the BRP, the appellant came to the psychiatry 
clinic alone, walking with his cane.  The appellant reported 
feeling well on his current medications, and sleeping and 
eating well.  The appellant was coherent and relevant, alert 
and active, and oriented times 3, and was assessed as 
psychologically stable.

A November note reflects that, upon completion of his 
training, the appellant scored 25 out of 25 for ease, 25 out 
of 25 for comprehension, 10 out of 25 for duration (back 
problems), and 15 out of 25 (50 words per minute) on speed.

A December 2000 VA medical examination report for eyes 
reflects that the appellant has a history of cataract 
extraction and retinal detachment in both eyes.  Physical 
examination revealed corrected visual acuity of 20/400, right 
eye, and 20/100 left eye.  There was no diplopia, conjunctiva 
and corneas were clear, and the anterior chambers were deep 
and quiet.  T/A was 12/12.  The diagnosis was old retinal 
detachment and acquired aphakia.

The appellant also received a December 2000 VA aid and 
attendance and general medical examination.  The examination 
report reflects that the appellant receives a pension for 
blindness secondary to retinal detachment.  Further, at home 
the appellant listens to radio, television, and audio 
cassettes.  He walks around the house and attends to the 
wants of nature and personal hygiene, usually without 
assistance.  He accompanies his wife on shopping trips and 
otherwise needs an attendant when he leaves the confines of 
his home.  The physical assessment revealed a well nourished 
and developed male in no acute distress who uses a blind cane 
to ambulate.  He was assessed as oriented, relevant, and 
coherent with a good memory.  The remarkable findings were, 
peripheral arteries are hardened and tortuous, benign 
prostate hypertrophy, and very mild weakness of the left arms 
and legs as a result of a cerebral vascular accident (CVA).

A March 2001 VA medical examination for the heart reflects 
that the appellant reported complaints of chest and leg pain 
while walking or upon moderate efforts, i.e., when he walks 
less than one mile.  The appellant's blood pressure was 
150/80 and 145/75, heart rate was 60/min., and respiration 
rate was 12/min.  He appeared well nourished and developed 
and in no apparent acute distress.

A February 2002 treatment note reflects that the appellant 
was alert, oriented in time, place, and person.  He was 
ambulatory and in no apparent distress, well developed, well 
nourished, and well groomed.

An October 2001 report of an optometrist, EPR, reflects 
visual acuity of 20/400 at 16 feet, right eye, and 20/400 at 
10 feet, left eye.

An April 2002 psychiatric progress note reflects that the 
appellant came to his appointment alone.  He was wearing dark 
glasses, walking with a cane for the blind, and presented no 
tremors, rigidity, akathisia, orolingual dyskinesia, or gross 
neurological deficits.  He reported feeling more adapted to 
his blindness and reported no verbal or physical aggression 
at home, as relations with his stepson have improved.  The 
appellant was assessed as having benefited from supportive 
psychotherapeutic intervention, which reinforced self-esteem, 
taught better adaptive coping skills with his marital, 
family, and physical condition.

There is also some indication that the veteran was being 
evaluated for prostate cancer.  It is not clear from the 
record that cancer was found, and no evidence of treatment of 
such disorder has been submitted.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a) (2002).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly so 
helpless or blind as to need the regular aid and attendance 
of another person. 38 U.S.C.A. § 1502(b) (West 2002).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c) (2002).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a) (2002).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The April 2001 rating decision assigned entitlement to a 
special monthly pension by reason of being housebound.  In 
his March 2002 substantive appeal, the appellant stated that 
he needs the aid and assistance of someone else to locate his 
items of clothing, identify his medicines, to assist him with 
finding the location of the food on the table, and in most 
daily activities.

As set forth above, the appellant is not a patient in a 
nursing home and, although legally blind, his visual acuity 
is well above that of 5/200 in both eyes.  Therefore, in 
order for him to be eligible for the special pension for aid 
and attendance, he must meet the factual need criteria of 
38 C.F.R. § 3.352(a) (2002).  The competent credible evidence 
of record does not show the appellant to need the aid and 
attendance of another.

The December 2000 general medical examination report reflects 
that, while the appellant needs assistance when he leaves his 
home, he otherwise is able to attend to the needs of nature, 
personal hygiene, and daily activities on his own.  There are 
no entries in his records which indicate that he needs the 
assistance of another in order to protect himself from harm 
or risk of harm.  The treatment and progress notes set forth 
above reflect that the appellant ambulates with the aid of a 
cane for the blind, and that he reported for appointments 
alone.  Further, the records of his BRP reflect that, with 
the issue and assistance of appropriate aids, such as a 
magnifier, etc., the appellant is able to read, do complex 
figures, and write checks.  

The evidence suggests that he is able to ambulate with a 
cane, but can move about.  There is no significant impairment 
shown due to the residuals of the stroke.  His heart 
pathology does not appear to impede some ability to ambulate 
and take care of daily personal activities.  Thus, there is 
no showing that he is so disabled as to need the regular aid 
and attendance of another.

The preponderance of the evidence is against the granting of 
entitlement to a special allowance for aid and attendance.  
The evidence is not in equipoise so as to apply the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002).  Therefore, the Board finds that 
there is no factual need for aid and attendance.


ORDER

Entitlement to a special monthly pension based on the need 
for aid and attendance is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

